Citation Nr: 1225540	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from April 13, 2006 and prior to August 15, 2008, and as 50 percent disabling from August 15, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A February 2007 rating decision granted service connection for PTSD and assigned a 30 percent disability evaluation effective April 13, 2006.   

In a statement received on October 30, 2007, the Veteran requested an increased rating for PTSD due to worsening symptoms.  That correspondence did not express disagreement with the initial rating assignment and does not meet the requirements of a notice of disagreement under 38 C.F.R. § 20.201.  However, within a year of the issuance of that determination, new and material evidence was received, in the form of the Veteran's November 2007 statements of now receiving individual therapy on a weekly basis in addition to his weekly group therapy sessions, Long Beach VA Medical Center (VAMC) treatment records that reflected that Veteran individual therapy began in July 2007treatment, and a VA examination in January 2008 addressing symptomatology directly relevant to the rating criteria in question.  Accordingly, although not appealed, the February 2007 rating decision never became final and thus the entire appeal period from April 13, 2006 remains on appeal.  38 C.F.R. § 3.156(b).  A subsequent rating action in March 2008 continued to rate PTSD and bilateral hearing loss as 30 and 0 percent disabling, respectively.  

A March 2009 statement of the case, among other things, increased the rating assigned as 50 percent disabling, effective August 15, 2008.  In light of these facts, the issue currently on appeal is more appropriately characterized as entitlement to increased initial ratings for post traumatic stress disorder (PTSD), rated as 30 percent disabling from April 13, 2006 and prior to August 15, 2008, and 50 percent disabling from August 15, 2008.

Although medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) were uploaded to the Virtual VA eFolder, none of these records is pertinent to the current claims on appeal in the Virtual VA eFolder.  

The issue of entitlement to increased initial ratings for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Audiometric testing shows, at worst, the Veteran had Level II hearing in his right ear and Level VIII hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in December 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, the Veteran's lay assertions and current complaints, and because they described the hearing loss disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran had not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent August 2010 VA evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination with respect to the hearing loss issue. 

The Board has carefully reviewed all statements and concludes that no available outstanding evidence has been identified.  Although Social Security Administration disability records associated with the claims file are incomplete, the Veteran has contended and the records shows that such records are relevant to his PTSD claim.  As such records are not related to the Veteran's current hearing loss claim; the Board does not have a duty to obtain them prior to making a decision regarding the Veteran's hearing loss claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria & Analysis

The Veteran is also claiming entitlement to a rating in excess of 10 percent for bilateral hearing loss. 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86; 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  Id.

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A May 2007 VA treatment record from Long Beach VA Medical Center (VAMC) reflected that the Veteran had 100 percent speech recognition in the right ear and 36 percent speech recognition in the left ear.  

In November 2007 statement in support of claim, the Veteran reported that his hearing was worse in that he could no longer speak on the phone with his left ear as he could not understand most of the spoken words.  He indicated that most of his work involved speaking on the phones.  

The Veteran was afforded a VA audiological examination in January 2008, which showed that the Veteran's decibel loss in the right ear was 20 at 1000, 35 at 2000, 45 at 3000, and 45 at 4000 Hertz.  Decibel loss in the left ear was 55 at 1000, 60 at 2000, 65 at 3000, and 60 at 4000 Hertz.  The average right ear puretone threshold was 36.25 decibels, and speech discrimination was 100 percent.  The average left ear puretone threshold was 60 decibels, and speech discrimination was 72 percent.  It was reported that the Veteran had a mild to severe sensorineural hearing loss commencing at 2000 Hertz in the right ear and a moderate to severe sensorineural hearing loss commencing at 750 Hertz.  In regards to the Veteran's medical history, the examiner noted that the Veteran had difficulty understanding speech in the presence of background noise and extreme difficulty on the phone, especially in the left ear because speech was unclear in that ear.  The Veteran had been wearing binaural hearing aids for the past five years.  

Under Table VI, the right ear is assigned Roman numeral "I" and the left ear is assigned Roman numeral "V."  Under Table VII, if the poorer ear is rated V and the better ear is rated I, then a noncompensable rating is warranted.  See 38 C.F.R. §  4.85.  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b) for "exceptional patterns of hearing impairment."  An exceptional pattern of hearing loss is found in the Veteran's left ear.  However, the numeric designation available under Table VIA for the left ear is "IV," which is lower than that available under Table VI.

The Veteran was afforded a VA audiological examination in February 2009, which showed that the Veteran's decibel loss in the right ear was 45 at 1000, 40 at 2000, 45 at 3000, and 55 at 4000 Hertz.  Decibel loss in the left ear was 70 at 1000, 70 at 2000, 75 at 3000, and 75 at 4000 Hertz.  The average right ear puretone threshold was 46.25 decibels, and speech discrimination was 100 percent.  The average left ear puretone threshold was 72.5 decibels, and speech discrimination was 52 percent.  It was reported that the Veteran had a bilateral mild to severe sensorineural hearing loss.  The examiner reported the condition affected the Veteran's daily activities.  The examiner reported that there was functional impairment from this condition as the Veteran had difficulty with speech and had to wear binaural bilateral hearing aids.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).

Under Table VI, the right ear is assigned Roman numeral "I" and the left ear is assigned Roman numeral "VIII."  Under Table VII, if the poorer ear is rated VIII and the better ear is rated I, then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85.  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b) for "exceptional patterns of hearing impairment."  An exceptional pattern of hearing loss is found in the Veteran's left ear again.  However, the numeric designation available under Table VIA for the left ear is "VI," which is lower than that available under Table VI.

The Veteran was afforded a VA audiological examination in August 2010, which showed that the Veteran's decibel loss in the right ear was 25 at 1000, 45 at 2000, 55 at 3000, and 75 at 4000 Hertz.  Decibel loss in the left ear was 65 at 1000, 65 at 2000, 75 at 3000, and 75 at 4000 Hertz.  The average right ear puretone threshold was 50 decibels, and speech discrimination was 88 percent.  The average left ear puretone threshold was 70 decibels, and speech discrimination was 52 percent.  It was noted that the veteran had a moderate, sensorineural hearing loss in the right ear and a severe, sensorineural hearing loss in the left ear.  The Veteran reported functional impairment as overwhelming frustration that he couldn't talk on the phone without difficulty.  The examiner reported that there was no effect of the Veteran's loss on his usual occupation; however, the effect on his daily activities was that the condition was communicatively limiting.  See Martinak, supra.  

Under Table VI, the right ear is assigned Roman numeral "II" and the left ear is assigned Roman numeral "VIII."  Under Table VII, if the poorer ear is rated VIII and the better ear is rated II, then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85.  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b) for "exceptional patterns of hearing impairment."  An exceptional pattern of hearing loss is found in the Veteran's left ear.  However, the numeric designation available under Table VIA for the left ear is "VI," which is lower than that available under Table VI.  

Based on the objective data of record, there is no support for assignment of a rating in excess of 10 percent for the Veteran's bilateral hearing loss.  Despite his hearing loss, there was no indication that the Veteran was not able to perform his usual daily activities.  Furthermore, the audiometric tests of record show an overall disability picture that is most nearly approximated by the currently assigned 10 percent evaluation.  Therefore, an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted at any point throughout the appeal period.  See 38 C.F.R. § 4.7.




ORDER

A rating in excess of 10 percent for bilateral hearing loss is not warranted. 


REMAND

In December 2008, VA received a Notice of Award from Social Security Administration (SSA) showing that the Veteran was entitled to benefits beginning in January 2009.  In October 2009, VA requested records associated with the SSA disability determination.  In November 2009, SSA records were associated with the claims file and revealed that the Veteran was determined to be disabled beginning in October 1977 for, among other things, chronic depressive neurosis with multiple exacerbations.  The evidence reflects since that determination the 1970's, the Veteran re-entered the workforce.  A review of a CD associated with the SSA records, which does not appear to have been previously considered by VA, showed that the Veteran was determined to be disabled beginning August 1, 2008 due to affective (mood) disorder.  In a statement received in June 2011, the Veteran requested that VA obtain current SSA records.  As the current records associated with the claims file related to the Veteran's August 2008 SSA claim for disability benefits appear to be incomplete, a copy of the decision, as well as the medical records relied upon concerning the determination rendered in relation to the August 2008 claim.  Reasonable efforts to obtain these records must be made prior to any further adjudication.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration , including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); and Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002

If the SSA records are obtained, the Board also finds that an addendum VA medical opinion should be obtained based on a review of the entire claims file, to include the newly associated SSA records.
 


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the SSA and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits as it relates to the Veteran's August 2008 claim.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development noted in paragraph 1 has been completed, and if records regarding the Veteran's August 2008 SSA disability claim are associated with the claims file, obtain an addendum VA medical opinion from the same examiner who prepared the August 2010 VA examination report.  Please ask the examiner to review the newly associated SSA disability records and to clarify whether there is any change in her prior conclusions regarding the current severity of the Veteran's PTSD.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  

If the same examiner is unavailable, schedule the Veteran for a new VA examination to determine the current severity of his service connected PTSD.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.  All indicated studies should be performed. 

A rationale for all opinions must also be provided. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

3.  After the completion of 1 and 2, review the record to ensure the remand instructions have been completed as directed above.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

4.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


